In an action to recover real estate brokerage commissions, defendant appeals, as limited by its brief, from so much of a judgment of the Supremo Court, Suffolk County, entered October 9, 1962 upon the court’s decision' after *745a, noujury trial, as is in plaintiff’s favor against it. No appeal has been taken from that portion of the judgment which granted to the defendant, as a third-party plaintiff, a judgment against certain third-party defendants. Judgment, insofar as appealed from, affirmed, with costs. On the basis of the official documentary proof, to wit, the plaintiff’s license as a real estate broker, which has been submitted to us on this appeal and which appears to be incontrovertible, we are satisfied that, at the time the alleged cause of action accrued, plaintiff was a real estate (broker duly licensed as such by the State of New York (Real Property Law, § 442-d). For the purpose of sustaining a judgment, incontrovertible, documentary evidence dehors the appeal record may be received by an appellate court (Dunford v. Weaver, 84 N. Y. 445, 451; Dunham v. Townsend, 118 N. Y. 281, 286; e£. People v. Fla eh, 216 N. Y. 123, 127-130; Ripley v. Hiorer, 309 N. Y. 506, 518). Beldoek, P. J., Ughetta, Hill, Rabin and Hopkins, JJ., concur.